DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 1 is objected to because it includes reference characters which are not enclosed within parentheses.  E.g. VCC, VDD, OUT, etc.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "the signal input terminal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the gates" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the source and substrate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the sources" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the substrates" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the drains" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
These errors repeat throughout the claim. 
Appropriate correction is required.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to disclose or suggest, inter alia, a High-voltage voltage level converter characterized in that [a] gate of the second transistor is connected to  drains of the seventh and tenth transistors, and [a] gate of the third transistor is connected to drains of the sixth and ninth transistors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0187360 Uesugi et al. disclose a level shift circuit; US 9,755,621 Sinha et al. disclose a single stage level shift circuit; US 5,243,236 McDaniel discloses a high voltage cmos switch circuit; US 4,978,870 Chen et al. disclose a cmos digital level shift circuit.

This application is in condition for allowance except for the following formal matters: 
Noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/           Primary Examiner, Art Unit 2896                        5/07/2021